                   Case 18-11535-LSS                   Doc 118          Filed 02/14/20            Page 1 of 2




                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE
    In re:                                                        Chapter 7

    THE ART INSTITUTE OF                                          Case No. 18-11535 (LSS)
    PHILADELPHIA LLC, et al.,1
                                                                  Jointly Administered
                                  Debtors.
                                                                  Ref. Docket No. 113


       ORDER GRANTING FIRST INTERIM APPLICATION FOR COMPENSATION
           AND REIMBURSEMENT OF EXPENSES OF PACHULSKI STANG
         ZIEHL & JONES LLP, AS COUNSEL TO THE CHAPTER 7 TRUSTEE,
        FOR THE PERIOD FROM JUNE 29, 2019 THROUGH DECEMBER 31, 2019

                    Pachulski Stang Ziehl & Jones LLP (“PSZ&J”), as counsel to George L. Miller,

Chapter 7 Trustee (“Chapter 7 Trustee”), filed a First Interim application for allowance of

compensation and reimbursement of expenses for June 29, 2018 through December 31, 2019 (the

“First Interim Application”). The Court has reviewed the First Interim Application and finds

that: (a) the Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334; (b)

notice of the First Interim Application, and any hearing on the First Interim Application, was




1 The last four digits of the Debtors’ taxpayer identification numbers are as follows: American Education Centers, Inc. (6160);
Argosy Education Group, Inc. (5674); Argosy University of California LLC (1273); Brown Mackie College - Tucson, Inc. (4601);
Education Finance III LLC (2533); Education Management LLC (6022); Education Management II LLC (2661); Education
Management Corporation (9571); Education Management Holdings II LLC (2529); Higher Education Services II LLC (3436);
Miami International University of Art & Design, Inc. (1065); South Education – Texas LLC (2573); South University of Florida,
Inc. (9226); South University of Michigan, LLC (6655); South University of North Carolina LLC (9113); South University of Ohio
LLC (9944); South University of Virginia, Inc. (9263); South University, LLC (7090); Stautzenberger College Education
Corporation (4675); TAIC-San Diego, Inc. (1894); TAIC-San Francisco, Inc. (9487); The Art Institutes International Minnesota,
Inc. (6999); The Art Institute of Atlanta, LLC (1597); The Art Institute of Austin, Inc. (3626); The Art Institute of California-
Hollywood, Inc. (3289); The Art Institute of California-Inland Empire, Inc. (6775); The Art Institute of California - Los Angeles,
Inc. (4215); The Art Institute of California-Orange County, Inc. (6608); The Art Institute of California-Sacramento, Inc. (6212);
The Art Institute of Charleston, Inc. (6048); The Art Institute of Charlotte, LLC (4912); The Art Institute of Colorado, Inc. (3062);
The Art Institute of Dallas, Inc. (9012); The Art Institute of Fort Lauderdale, Inc. (0255); The Art Institute of Houston, Inc. (9015);
The Art Institute of Indianapolis, LLC (6913); The Art Institute of Las Vegas, Inc. (6362); The Art Institute of Michigan, Inc.
(8614); The Art Institute of Philadelphia LLC (7396); The Art Institute of Pittsburgh LLC (7441); The Art Institute of Portland,
Inc. (2215); The Art Institute of Raleigh-Durham, Inc. (8031); The Art Institute of St. Louis, Inc. (9555); The Art Institute of San
Antonio, Inc. (4394); The Art Institute of Seattle, Inc. (9614); The Art Institute of Tampa, Inc. (6822); The Art Institute of
Tennessee-Nashville, Inc. (5359); The Art Institute of Virginia Beach LLC (2784); The Art Institute of Washington, Inc. (7043);
The Art Institutes International II LLC (9270); The Illinois Institute of Art at Schaumburg, Inc. (3502); The Illinois Institute of Art,
Inc. (3500); The Institute of Post-Secondary Education, Inc. (0283); The New England Institute of Art, LLC (7798); The University
of Sarasota, Inc. (5558); Western State University of Southern California (3875).



DOCS_DE:227072.4 57092/001
                 Case 18-11535-LSS       Doc 118      Filed 02/14/20    Page 2 of 2




adequate under the circumstances; and (c) all persons with standing have been afforded the

opportunity to be heard on the First Interim Application. Accordingly, it is hereby

                 ORDERED that the First Interim Application is GRANTED, and the requested

fees and expenses are allowed, on an interim basis. The Chapter 7 Trustee shall pay to PSZ&J

the sum of $391,863.00 as compensation and $8,335.59 as reimbursement of expenses, for a total

of $400,198.59 for services rendered and disbursements incurred by PSZ&J for the period June

29, 2018 through December 31, 2019.

                 ORDERED that to the extent PSZ&J has incurred fees and expenses in addition to

the foregoing, PSZ&J may file one or more supplemental fee applications; and it is further

                 ORDERED that this Court retains jurisdiction with respect to all matters arising

from or related to the implementation, interpretation, and enforcement of this Order.




DOCS_DE:227072.4 57092/001
       Dated: February 14th, 2020                 2   LAURIE SELBER SILVERSTEIN
       Wilmington, Delaware                           UNITED STATES BANKRUPTCY JUDGE
